

	

		II

		109th CONGRESS

		2d Session

		S. 2299

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to restore Federal aid for the repair, restoration,

		  and replacement of private nonprofit educational facilities that are damaged or

		  destroyed by a major disaster.

	

	

		1.Repair, restoration, and

			 replacement of damaged private nonprofit educational facilities

			(a)In

			 generalSection 406(a)(3)(B)

			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5172(a)(3)(B)) is amended by inserting education, after

			 communications,.

			(b)ApplicabilityThe amendment made by subsection (a) shall

			 apply with respect to any major disaster declaration made on or after August

			 28, 2005.

			

